Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered April 26, 2007, convicting defendant, after a jury trial, of aggravated harassment in the second degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant did not preserve his challenge to the legal sufficiency of the evidence and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. Given the surrounding circumstances, it is a reasonable inference that the phone call at issue was both intended and likely to be alarming and annoying to the recipient (see Penal Law § 240.30 [1] [a]). Concur— Gonzalez, J.E, Williams, Catterson and Moskowitz, JJ.